DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 08/17/2021 and not repeated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7-11, 13-14, and 19-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, and 26 recite the terms “areas of high mechanical resistance” and “areas of low mechanical resistance” which are relative terms which render the claims indefinite. The terms “high” and “low” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what quantitative range/value is considered to define the scope of an area of high mechanical resistance; and what quantitative range/value is considered to define the scope of an area of low mechanical resistance. For purposes of examination, claims 1, 19, and 26 are interpreted as instead reciting “areas of higher mechanical resistance” and “areas of lower mechanical resistance.”
Claims 3, 7-11, 13-14, 20-25, and 27-29 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-8, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being as being unpatentable over Bowen et al. (US 6358577 B1) (previously cited) in view of Huber et al. (US 5518790 A) (previously cited) and Serge (FR 2702961 A1, herein English machine translation used for all citations) (previously cited).
Regarding claim 1, Bowen teaches a multilayer structure for volatile (aromatic) substances diffusers, the multilayer structure comprising: a semi-permeable layer (10) that is exposed to contact with the volatile substances; a barrier layer (Fig. 1a #12 and Fig. 1b #13) to prevent the diffusion of the volatile substances before its removal from the multilayer structure; and a tear layer (11) placed between the barrier layer and the semi-permeable layer permitting the peelable (i.e. tearable) separation of the barrier layer from the semi-permeable layer when the barrier layer is removed from the multilayer structure (Bowen, Fig. 1a and 1b – see figures below, Abstract, Col. 6 Line 33 – Col. 7 Line 33, and claim 1).

    PNG
    media_image1.png
    402
    331
    media_image1.png
    Greyscale

Bowen Figures 1a and 1b
Bowen does not teach wherein the tear layer is a heterophasic layer composed of areas of higher mechanical resistance and areas of lower mechanical resistance surrounding the areas of higher mechanical resistance behaving as boundaries that remains partially on both the semipermeable layer and the barrier layer after activation.
Huber teaches a multilayer structure for volatile (aromatic) substances diffusers, the multilayer structure comprising: a semi-permeable layer (17) that can be in contact with the volatile substances; a barrier layer (16) to prevent the diffusion of the volatile substances before its removal from the multilayer structure; and a tear layer (4+5) placed between the barrier layer and the semi-permeable layer permitting the separation of the barrier layer from the semi-permeable layer when the barrier layer is removed from the multilayer structure (Huber, Fig. 1 – see Figure below, Abstract, Col. 5 Lines 8-15, and Claim 1). Huber further teaches that the tear layer is a heterophasic layer (an adhesive laminate) that remains partially on both the semipermeable layer and barrier layer after activation (Huber, Col. 5 Lines 8-15 and Col. 6 Lines 42-63). Huber’s tear layer is split along the adhesive laminate separation line (18) when peeling occurs, and thus has areas of higher mechanical strength resistance (laminate layers of (4) and (5)) and areas of lower mechanical resistance (surfaces of laminate layers (4) and (5) that form the separation line (18) interface) surrounding the areas of higher mechanical resistance and behaving as boundaries (separation line (18) interface).

    PNG
    media_image2.png
    569
    1000
    media_image2.png
    Greyscale

Huber Figure 1
Since both Bowen and Huber teach multilayer structures for volatile substances diffusers, the multilayer structure comprising: a semi-permeable layer that can be in contact with the volatile substances; a barrier layer to prevent the diffusion of the volatile substances before its removal from the multilayer structure; and a tear layer placed between the barrier layer and the semi-permeable layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Huber to modify Bowen and create the tear layer to be a heterophasic layer composed of areas of higher mechanical resistance and areas of lower mechanical resistance surrounding the areas of higher mechanical resistance behaving as boundaries that remains partially on both the semipermeable layer and the barrier layer after activation. This would allow for the barrier layer and the semipermeable layer to be removed without damaging either layer (Huber, Col. 5 Lines 8-15 and Col. 6 Lines 42-63).
Modified Bowen does not teach that the tear layer comprises fibers that are bound together either mechanically or by a binder.
Serge teaches a multilayer structure for volatile substances comprising a barrier layer (impermeable layer) and an additional layer, wherein said additional layer comprises fibers joined together by a binder (Serge, Claims 5-7 and Page 2 Lines 61-77).
Since both modified Bowen and Serge teach multilayer structures for volatile substances comprising a barrier layer and an additional layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Serge to modify modified Bowen and have modified Bowen’s tear layer comprise fibers joined together by a binder. Doing so would allow for a multilayer structure with good rigidity and good dimensional stability (Serge, Page 4 Lines 123-128).
Regarding claim 7, modified Bowen teaches that said tear layer is glued (adhered) to the barrier layer (Bowen, Col. 3 Lines 3-12 and Col. 6 Lines 33-43).
Regarding claim 8, modified Bowen teaches that said tear layer is hot laminated to barrier layer (Bowen, Col. 3 Lines 50-53, Col. 6 Lines 33-43, and Col. 7 Line 66 - Col. 8 Line 4).
Regarding claim 10, modified Bowen teaches that said tear layer is permeable to the volatile substances (Bowen, Col. 6 Lines 33-43).
Regarding claim 11, modified Bowen teaches that the thickness of said tear layer is 4 mils, or 101.6 microns (Bowen, Col. 6 Lines 62-67 and Col. 8 Lines 13-17), which lies within the claimed range of from 20 to 1000 microns, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 13, modified Bowen teaches that the thickness of said tear layer is 4 mils, or 101.6 microns (Bowen, Col. 6 Lines 62-67 and Col. 8 Lines 13-17), which lies within the claimed range of from 40 to 300 microns, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 14, modified Bowen teaches that the thickness of said tear layer is 4 mils, or 101.6 microns (Bowen, Col. 6 Lines 62-67 and Col. 8 Lines 13-17), which lies within the claimed range of from 40 to 150 microns, and therefore satisfies the claimed range, see MPEP 2131.03.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being as being unpatentable over Bowen et al. (US 6358577 B1) (previously cited) in view of Huber et al. (US 5518790 A) (previously cited) and Serge (FR 2702961 A1, herein English machine translation used for all citations) (previously cited) as applied to claim 1 above, further in view of McGlande et al. (WO 2016149451 A1) (previously cited).
Regarding claim 3, modified Bowen teaches all of the elements of the claimed invention as stated above for claim 1. Modified Bowen does not teach that the tear layer is micro-porous.
McGlande teaches a multilayer structure containing volatile compounds comprising a barrier layer and a layer (support layer) in contact with the barrier layer, wherein the layer in contact with the barrier layer is microporous (McGlande, Abstract, Par. 0090, and 0109).
Since both modified Bowen and McGlande teach multilayer structures containing volatile compounds comprising a barrier layer and a layer in contact with the barrier layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McGlande to create modified Bowen’s tear layer to be microporous. Doing so would allow for additional mechanical support, promote compatibility between layers, and promote adhesion between layers (McGlande, Par. 0090).
Regarding claim 9, modified Bowen teaches all of the elements of the claimed invention as stated above for claim 1. Modified Bowen does not specifically disclose wherein said tear layer is welded to either or both of the barrier and the semi-permeable layer.
McGlande teaches a multilayer structure containing volatile compounds comprising a barrier layer and a layer (support layer) in contact with the barrier layer wherein the layer in contact with the barrier layer is welded (fused) to the barrier layer (McGlande, Abstract and Par. 0089-0090).
Since both modified Bowen and McGlande teach a multilayer structure containing volatile compounds comprising a barrier layer and a layer in contact with the barrier layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McGlande and weld the tear layer of modified Bowen to the barrier layer of modified Bowen. This would allow for additional mechanical support, promote compatibility between layers, and promote adhesion between layers (McGlande, Par. 0090).

Claims 19-21, 23, and 26-27 are rejected under 35 U.S.C. 103 as being as being unpatentable over Bowen et al. (US 6358577 B1) (previously cited) in view of Huber et al. (US 5518790 A) (previously cited).
Regarding claim 19, Bowen teaches a multilayer structure for volatile (aromatic) substances diffusers, the multilayer structure comprising: a semi-permeable layer (10) that is exposed to contact with the volatile substances; a barrier layer (Fig. 1a #12 and Fig. 1b #13) to prevent the diffusion of the volatile substances before its removal from the multilayer structure; and a tear layer (11) placed between the barrier layer and the semi-permeable layer permitting the peelable (i.e. tearable) separation of the barrier layer from the semi-permeable layer when the barrier layer is removed from the multilayer structure (Bowen, Fig. 1a and 1b – see figures above, Abstract, Col. 6 Line 33 – Col. 7 Line 33, and claim 1).
Bowen does not teach that the tear layer is a heterophasic layer composed of areas of higher mechanical resistance to tearing and areas of lower mechanical resistance to tearing surrounding the areas of higher mechanical resistance to tearing and behaving as boundaries that remains partially on both the semipermeable layer and the barrier layer after activation. Bowen further does not teach that the tear layer is comprised of first and second areas, the first area of the tear layer surrounds the second area of the tear layer, the first area of the tear layer having a first mechanical resistance to tearing, the second area of the tear layer having a second mechanical resistance to tearing, the second mechanical resistance to tearing being higher than the first mechanical resistance to tearing, whereby, when the first area of the tear layer and the second area of the tear layer are subjected to a same tearing force, the first area of the tear layer tears before the second area of the tear layer tears.
Huber teaches a multilayer structure for volatile (aromatic) substances diffusers, the multilayer structure comprising: a semi-permeable layer (17) that can be in contact with the volatile substances; a barrier layer (16) to prevent the diffusion of the volatile substances before its removal from the multilayer structure; and a tear layer (4+5) placed between the barrier layer and the semi-permeable layer permitting the separation of the barrier layer from the semi-permeable layer when the barrier layer is removed from the multilayer structure (Huber, Fig. 1 – see Figure above, Abstract, Col. 5 Lines 8-15, and Claim 1). Huber further teaches that the tear layer is a heterophasic layer (an adhesive laminate) that remains partially on both the semipermeable layer and barrier layer after activation (Huber, Col. 5 Lines 8-15 and Col. 6 Lines 42-63). Huber’s tear layer is split along the adhesive laminate separation line (18) when peeling/tearing occurs, and thus has “second” areas of higher mechanical strength resistance (laminate layers of (4) and (5)) and “first” areas of lower mechanical resistance (surfaces of laminate layers (4) and (5) that form the separation line (18) interface) surrounding the “second” areas of higher mechanical resistance and behaving as boundaries (separation line (18) interface).
Since both Bowen and Huber teach multilayer structures for volatile substances comprising a barrier layer and an additional layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Huber to modify Bowen and create the tear layer to be a heterophasic layer composed of “second” areas of higher mechanical resistance and “first” areas of lower mechanical resistance surrounding the “second” areas of higher mechanical resistance behaving as boundaries that remains partially on both the semipermeable layer and the barrier layer after activation. This would allow for the barrier layer and the semipermeable layer to be removed without damaging either layer (Huber, Col. 5 Lines 8-15 and Col. 6 Lines 42-63). 
Regarding claim 20, modified Bowen teaches that said tear layer is glued (adhered) to the barrier layer (Bowen, Col. 3 Lines 3-12 and Col. 6 Lines 33-43).
Regarding claim 21, modified Bowen teaches that said tear layer is hot laminated to barrier layer (Bowen, Col. 3 Lines 50-53, Col. 6 Lines 33-43, and Col. 7 Line 66 - Col. 8 Line 4).
Regarding claim 23, modified Bowen teaches that said tear layer is permeable to the volatile substances (Bowen, Col. 6 Lines 33-43).
Regarding claim 26, Bowen teaches a multilayer structure for volatile (aromatic) substances diffusers, the multilayer structure consisting of: a semi-permeable layer (10) that is exposed to contact with the volatile substances; a barrier layer (Fig. 1a #12) to prevent the diffusion of the volatile substances before its removal from the multilayer structure; and a tear layer (11) placed between the barrier layer and the semi-permeable layer permitting the peelable (i.e. tearable) separation of the barrier layer from the semi-permeable layer when the barrier layer is removed from the multilayer structure (Bowen, Fig. 1a – see figure above, Abstract, Col. 6 Line 33 – Col. 7 Line 33, and claim 1).
Bowen does not teach that the tear layer is a heterophasic layer composed of areas of higher mechanical resistance to tearing and areas of lower mechanical resistance to tearing surrounding the areas of higher mechanical resistance to tearing and behaving as boundaries that remains partially on both the semipermeable layer and the barrier layer after activation. Bowen further does not teach that the tear layer is comprised of first and second areas, the first area of the tear layer surrounds the second area of the tear layer, the first area of the tear layer having a first mechanical resistance to tearing, the second area of the tear layer having a second mechanical resistance to tearing, the second mechanical resistance to tearing being higher than the first mechanical resistance to tearing, whereby, when the first area of the tear layer and the second area of the tear layer are subjected to a same tearing force, the first area of the tear layer tears before the second area of the tear layer tears.
Huber teaches a multilayer structure for volatile (aromatic) substances diffusers, the multilayer structure comprising: a semi-permeable layer (17) that can be in contact with the volatile substances; a barrier layer (16) to prevent the diffusion of the volatile substances before its removal from the multilayer structure; and a tear layer (4+5) placed between the barrier layer and the semi-permeable layer permitting the separation of the barrier layer from the semi-permeable layer when the barrier layer is removed from the multilayer structure (Huber, Fig. 1 – see Figure above, Abstract, Col. 5 Lines 8-15, and Claim 1). Huber further teaches that the tear layer is a heterophasic layer (an adhesive laminate) that remains partially on both the semipermeable layer and barrier layer after activation (Huber, Col. 5 Lines 8-15 and Col. 6 Lines 42-63). Huber’s tear layer is split along the adhesive laminate separation line (18) when peeling/tearing occurs, and thus has “second” areas of higher mechanical strength resistance (laminate layers of (4) and (5)) and “first” areas of lower mechanical resistance (surfaces of laminate layers (4) and (5) that form the separation line (18) interface) surrounding the areas of higher mechanical resistance and behaving as boundaries (separation line (18) interface).
Since both Bowen and Huber teach multilayer structures for volatile substances comprising a barrier layer and an additional layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Huber to modify Bowen and create the tear layer to be a heterophasic layer composed of areas of higher mechanical resistance and areas of lower mechanical resistance surrounding the areas of higher mechanical resistance behaving as boundaries that remains partially on both the semipermeable layer and the barrier layer after activation. This would allow for the barrier layer and the semipermeable layer to be removed without damaging either layer (Huber, Col. 5 Lines 8-15 and Col. 6 Lines 42-63). 
Regarding claim 27, modified Bowen teaches that said tear layer is permeable to the volatile substances (Bowen, Col. 6 Lines 33-43).

Claim 22 is rejected under 35 U.S.C. 103 as being as being unpatentable over Bowen et al. (US 6358577 B1) (previously cited) in view of Huber et al. (US 5518790 A) (previously cited) as applied to claim 19 above, further in view of McGlande et al. (WO 2016149451 A1) (previously cited).
Regarding claim 22, modified Bowen teaches all of the elements of the claimed invention as stated above for claim 19. Modified Bowen does not specifically disclose wherein said tear layer is welded to either or both of the barrier and the semi-permeable layer.
McGlande teaches a multilayer structure containing volatile compounds comprising a barrier layer and a layer (support layer) in contact with the barrier layer wherein the layer in contact with the barrier layer is welded (fused) to the barrier layer (McGlande, Abstract and Par. 0089-0090).
Since both modified Bowen and McGlande teach a multilayer structure containing volatile compounds comprising a barrier layer and a layer in contact with the barrier layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McGlande and weld the tear layer of modified Bowen to the barrier layer of modified Bowen. This would allow for additional mechanical support, promote compatibility between layers, and promote adhesion between layers (McGlande, Par. 0090).

Claims 24-25 and 28-29 are rejected under 35 U.S.C. 103 as being as being unpatentable over Bowen et al. (US 6358577 B1) (previously cited) in view of Huber et al. (US 5518790 A) (previously cited) as stated above for claims 19 and 26, further in view of Serge (FR 2702961 A1, herein English machine translation used for all citations) (previously cited).
Regarding claims 24 and 28, modified Bowen teaches all of the elements of the claimed invention as stated above for claims 19 and 26. Modified Bowen does not teach that said tear layer comprises fibers.
Serge teaches a multilayer structure for volatile substances comprising a barrier layer (impermeable layer) and an additional layer, wherein said additional layer comprises fibers joined together by a binder (Serge, Claims 5-7 and Page 2 Lines 61-77).
Since both modified Bowen and Serge teach multilayer structures for volatile substances comprising a barrier layer and an additional layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Serge to modify modified Bowen and have modified Bowen’s tear layer comprise fibers joined together by a binder. Doing so would allow for a multilayer structure with good rigidity and good dimensional stability (Serge, Page 4 Lines 123-128).
Regarding claims 25 and 29, modified Bowen teaches that the fibers of the tear layer are joined together by a binder (Serge, Claims 5-7 and Page 2 Lines 61-77).


Response to Arguments
Applicant’s remarks and amendments filed 12/02/2021 have been fully considered.
Applicant requests withdrawal of the rejection under 35 USC § 112 set forth in the previous office action.
The rejection under 35 USC § 112 set forth in the previous office action is not withdrawn because the present claim and specification amendments do not remedy the issue.
It is unclear from the claims and the specification what quantitative range/value is considered to define the scope of an area of high mechanical resistance; and what quantitative range/value is considered to define the scope of an area of low mechanical resistance. Therefore, the rejection under 35 USC § 112 is maintained and updated as stated above. 
Regarding arguments directed to the rejections over prior art, on pages 10-11 of the remarks, Applicant argues that the adhesive laminate (5) of Huber is not a tear layer. This is not found persuasive for the following reason:
Applicant provides no specific definition as to what constitutes a ‘tear’ layer. Therefore, the term ‘tear layer’ is given its broadest reasonable interpretation as understood by one of ordinary skill in the art. Huber’s adhesive laminate (4+5) is the location of the separation line (18) interface where splitting occurs when the barrier film is separated from the semi-permeable layer and that the laminate remains on both sides of the tear after tearing. Therefore, the broadest reasonable interpretation of a ‘tear layer’ includes the adhesive laminate of Huber.
Secondly, on page 11 of the remarks, Applicant argues that Huber does not anticipate instant claim 1 as Huber does not the tear layer as claimed that remains partially on both the semi-permeable membrane and barrier layer after activation, and that the tear layer comprises fibers that are bound together either mechanically or by use of a binder. This is found persuasive.
Examiner acknowledges. The 35 USC 102(a)(1) rejections over Huber are withdrawn due to the present claim amendments. However, new grounds of rejection under 35 USC 103 are established above as necessitated by the present claim amendments. The new grounds of rejection under 35 USC 103 over claim 1 now relies upon previously cited Bowen in view of Huber and Serge as stated above.
Thirdly, on pages 12-13 of the remarks, Applicant argues that both Huber and Bowen have more complex structures than that of the present invention. This is not found persuasive for the following reasons:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a simple structure) are not recited in the rejected independent claims 1 and 19.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant uses the open claim language “comprising” for independent claims 1 and 19, and therefore, does not exclude other further layers or structural components.
Further, independent claim 26 does recite closed “consisting of” language, and thus does limit the claimed invention to the layers claimed and excludes further layers and structural components. However, the grounds of rejection above for independent claim 26 relies on Bowen as the primary reference. Bowen specifically discloses an embodiment wherein the multilayer structure only includes the semi-permeable layer (10), the tear layer (11), and the barrier layer (12) as stated above (Bowen, Col. 6 Lines 33-67 and Fig. 1a - see Bowen Fig. 1a above). Therefore, Bowen teaches a multilayer structure consisting of the claimed layers. 
Further, each component of claim 26, i.e. the semi-permeable layer, barrier layer, and tear layer, is not limited to a mono-layer structure. Therefore, each of these components can reasonably be a multi-layer structure and still satisfy the claimed transitional phrase of “consisting of.” 
Fourthly, on pages 13-15 of the remarks, Applicant argues that the prior art of record does not disclose the claimed tear layer comprising “first” and “second” areas. This is not found persuasive for the following reason:
The grounds of rejection above relies upon Bowen as the primary reference, in view of secondary references Huber and Serge. Bowen teaches a multilayer structure comprising a semi-permeable layer (10), tear layer (11), and barrier layer (12) as stated above. Huber then teaches that it would have been obvious to have the tear layer comprise areas of higher mechanical resistance and areas of lower mechanical resistance and to have the tear layer remain on each side of the tear after activation as stated above. Serge then teaches that it would have been obvious to modify the tear layer of Bowen to comprise fibers joined together by a binder as stated above. Therefore, Bowen in view of Huber and Serge teaches a tear layer comprising fibers joined together by a binder, wherein the tear layer comprises areas of higher mechanical resistance and areas of lower mechanical resistance and that the tear layer remains on both the semi-permeable layer (10) and the barrier layer (12) after activation. Bowen in view of the other applied prior art therefore renders obvious the claimed tear layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782